Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed on 6/13/20 was considered. 

Claim Objections
Claims 1, 10 AND 20 are objected to because of the following informalities: the ranges/equations for variables HOS and InTL recited in the body of the claim are not in the conditional expressions in the independent claims 1, 10 and 20.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 1, 2,6 and 9- is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al (TW201702678-IDS REF) in view of Lin et al (US11125976).
Regarding claim 1, Chang et al teaches an optical image capturing system, from an object side to an image side, comprising (see figure 2): a first lens (210) with negative refractive power (paragraph 122), wherein an object-side surface (212) of the first lens on the optical axis is a concave surface and has at least one inflection point (see figure 2); 
a second lens (220) with refractive power; 
a third lens (230) with positive refractive power (paragraph 122), wherein an object-side surface of the third lens on the optical axis is a concave surface (convex on the optical axis); 
a fourth lens (240) with refractive power; and
an image plane (280/290);
wherein the optical image capturing system comprises the four lenses with refractive power (see figure 2), at least one lens among the second lens and the fourth lens has positive refractive power (-++- refractive power configuration), focal lengths of the first lens through the fourth lens are fl, f2, £3, and f4, respectively, and a focal length of the optical image capturing system is f, the entrance pupil diameter of the optical image capturing system is denoted by HEP, a distance on an optical axis from an object side of the first lens to the image plane is denoted by HOS, a distance on an optical axis from the object side of the first lens to the image side of the fourth lens is denoted by InTL, a half maximum angle of view of the optical image capturing system is denoted by HAF, and with a point on any surface of any one of the four lenses which crosses the optical axis defined as a starting point, a length of an outline curve from the starting point to a coordinate point of vertical height with a distance from the optical axis to a half entrance pupil diameter on the surface along an outline of the surface is denoted by ARE, and the following conditions are satisfied: 
1.8≤f/HEP≤2.8 (value is approximately 1.8);
45 deg≤ HAF≤80 deg (value is 55 degrees); and
0.9≤2(ARE/HEP)≤2.0(value is approximately 0.9979).
Chang et al fails to specifically disclose an object-side surface of the third lens on the optical axis is a concave surface.
In the same field of endeavor, Lin et al teaches  an optical image capturing system, from an object side to an image side, comprising (see figure 9): a first lens (510) with negative refractive power (col. 20, lines 21-32), wherein an object-side surface (511) of the first lens on the optical axis is a concave surface and has at least one inflection point; 
a second lens (520) with refractive power; 
a third lens (530) with positive refractive power (col. 20,lines 40-47), wherein an object-side surface of the third lens on the optical axis is a concave surface; 
a fourth lens (540) with refractive power; and
an image plane (560/570);
wherein the optical image capturing system comprises the four lenses with refractive power (see figure 9), at least one lens among the second lens and the fourth lens has positive refractive power (-++- refractive power configuration).  Lin teaches using second positive lens with a concave surface on the object side. Various convex and concave surfaces of the lens are configured to provide a lens in the FOV with the best optical performance (little distortion).  In optical design/engineering, the various parameters, such lens diameter/thickness, radius of curvature and refractive index, determine optical functions of the lens. Each lens in the optical system contributes to the overall output quality and each lens system is optimized during manufacturing to produce an optical system without large optical aberrations. Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include the claimed features  since the curvature is a result effective variable in the engineering of the optical system and would be with routine skill in the art. 
Regarding claim 2, see paragraph 124 of Chang et al
Regarding claim 6, the optical image capturing system according to claim 1, wherein an image-side surface of the third lens(230) on the optical axis is a convex surface.
Regarding claim  9, see paragraph 124 of Chang et al.

Claim(s) 1,4-6, 8 and 9- is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al (US11125976).
Regarding claim 1, Lin et al teaches an optical image capturing system, from an object side to an image side, comprising (see figure 9): a first lens (510) with negative refractive power (col. 20, lines 21-32), wherein an object-side surface (511) of the first lens on the optical axis is a concave surface and has at least one inflection point; 
a second lens (520) with refractive power; 
a third lens (530) with positive refractive power (col. 20,lines 40-47), wherein an object-side surface of the third lens on the optical axis is a concave surface; 
a fourth lens (540) with refractive power; and
an image plane (560/570);
wherein the optical image capturing system comprises the four lenses with refractive power (see figure 9), at least one lens among the second lens and the fourth lens has positive refractive power (-++- refractive power configuration). 
focal lengths of the first lens through the fourth lens are fl, f2, £3, and f4, respectively, and a focal length of the optical image capturing system is f, the entrance pupil diameter of the optical image capturing system is denoted by HEP, a distance on an optical axis from an object side of the first lens to the image plane is denoted by HOS, a distance on an optical axis from the object side of the first lens to the image side of the fourth lens is denoted by InTL, a half maximum angle of view of the optical image capturing system is denoted by HAF, and with a point on any surface of any one of the four lenses which crosses the optical axis defined as a starting point, a length of an outline curve from the starting point to a coordinate point of vertical height with a distance from the optical axis to a half entrance pupil diameter on the surface along an outline of the surface is denoted by ARE, and the following conditions are satisfied: 
1.8≤f/HEP≤2.8 (value is approximately 2.04);
45 deg≤ HAF≤80 deg (value is 65.8 degrees); and
0.9≤2(ARE/HEP)≤2.0(value is approximately 2.98).
In optical design/engineering, the various parameters, such lens diameter/thickness, radius of curvature and refractive index, determine optical functions of the lens. Each lens in the optical system contributes to the overall output quality and each lens system is optimized during manufacturing to produce an optical system without large optical aberrations. Although, Lin et al value for ARE/HEP is 0.98 above the range, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include the claimed features  since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering an optimum workable range involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 4, the optical image capturing system according to claim 1, wherein the second lens (520) has positive refractive power, and an object-side surface of the second lens on the optical axis is a concave surface (col. 20, lines 34-40).
Regarding claim  5. The optical image capturing system according to claim 4, wherein an image-side surface (see figure 9)of the first lens (510) on the optical axis is a convex surface, and an image-side surface of the second lens (520) on the optical axis is a convex surface (see figure 9 and col. 20, lines 21-40).
Regarding claim 6, the optical image capturing system according to claim 1, wherein an image-side surface of the third lens (530) on the optical axis is a convex surface (see col. 20,lines 41-47).
Regarding claim 8, value is approximately 2.81.
Regarding claim 9, value is approximately 0.78.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 4 of U.S. Patent No. 11,415,777 in view of Lin et al (US11,125,976). Claim 1 of the instant application is substantially equivalent to claim 1 of the US Patent 11415777, except providing wherein an object-side surface of the first lens on the optical axis is a concave surface and has at least one inflection point; and wherein an object-side surface of the third lens on the optical axis is a concave surface. 
As detailed above, Lin et al teaches an optical image capturing system, from an object side to an image side, comprising (see figure 9): a first lens (510) with negative refractive power (col. 20, lines 21-32), wherein an object-side surface (511) of the first lens on the optical axis is a concave surface and has at least one inflection point; a second lens (520) with refractive power; a third lens (530) with positive refractive power (col. 20,lines 40-47), wherein an object-side surface of the third lens on the optical axis is a concave surface; a fourth lens (540) with refractive power; and an image plane (560/570); wherein the optical image capturing system comprises the four lenses with refractive power (see figure 9), at least one lens among the second lens and the fourth lens has positive refractive power (-++- refractive power configuration).  Various convex and concave surfaces of the lens are configured to provide a lens in the FOV with the best optical performance (little distortion).  In optical design/engineering, the various parameters, such lens diameter/thickness, radius of curvature and refractive index, determine optical functions of the lens. Each lens in the optical system contributes to the overall output quality and each lens system is optimized during manufacturing to produce an optical system without large optical aberrations. Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include the claimed features since the curvature is a result effective variable in the engineering of the optical system and would be with routine skill in the art. 

Allowable Subject Matter
Claims 10-25 are allowed.
Claim 3 would be allowable if rewritten to overcome the rejection(s) under Double Patenting, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Liu et al (US20170003478) teaches a four-lens imaging system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M HARRINGTON whose telephone number is (571)272-2330. The examiner can normally be reached Monday-Friday 9:30 am -6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571)272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALICIA M HARRINGTON/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        




AMH